DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180010084 (Uematsu).

As per claim 1, Uematsu teaches an examination method for examining efficacy of a drug against bacteria, the examination method comprising: 
obtaining a plurality of samples, each of the plurality of samples being obtained by bringing a drug into contact with the bacteria; obtaining an image data set by capturing an image of each of the plurality of samples, the plurality of samples being different from each other in at least one condition of a drug (Uematsu: Fig. 3A: primarily s101-s105; Figs. 1, 2, 3B); 
determining the efficacy of the drug against the bacteria based on the obtained image data set; and 
obtaining information indicating a difference in the efficacy of the drug due to being different in the at least one condition of the drug type, the drug concentration and the exposure time of the bacteria to the drug (Uematsu: Fig. 3A: primarily s101-s111; Fig 3B: S1072: “MINIMUM INHIBITORY CONCENTRATION WHICH BECOMES INTERRUPTION OF PROLIFERATION DETERMINE MIC” and s1073: “DETERMINE S/1/R WITH RESPECT TO CERTAIN DRUG OF BACTERIA OF EXAMINATION TARGET WITH REFERENCE TO BREAK POINT OF DB”; para 13: “plural types of antimicrobial agents and plural types of concentrations”), by 
extracting an image data subset from among the obtained image data set of the plurality of samples, the image data subset being for samples including the drug determined as being effective (Uematsu: Fig. 3B s112 –> s113 or s105; para 67: “The processor determines whether or not the proliferation of the bacteria proceeds (whether or not the incubation is continuously performed) until the determination of the MIC can be finally confirmed. In a case where it is determined that the proliferation of the bacteria does not proceed (in a case of YES in step 112), the processor continues the incubation, and repeatedly performs the process from the image obtaining”; para 68: “In a case where it is determined that the proliferation of the bacteria proceeds (in a case of NO in step 112), the processing moves to step 113”), and 
comparing one image with another among the image data subset in accordance with a prescribed criterion (Uematsu: para 73: “The determination whether or not the proliferation is performed, is performed by comparing with the information obtained based on the images at different times in the same container”; Fig. 3A: primarily s107: Fig. 3B: primarily s1071).

(Uematsu: See arguments and citations offered in rejecting claim 1 above).

As per claim 3, Uematsu teaches the examination method according to claim 2, further comprising presenting the obtained information indicating the difference in the efficacy, together with the minimum inhibitory concentration (Uematsu: Fig. 3A: s111: “DISPLAY DETERMINATION RESULT OF MIC”; abstract: “From the graph, it is determined whether or not the bacteria proliferate for each measurement, the determination results are displayed on the screen, and accordingly, the result of the antimicrobial susceptibility is provided every time when the measurement is performed (FIG. 12)”; para 65: “The processor displays the determination result of the MIC or the like at this point of time. Specifically, the determination result (S/I/R determination, MIC determination, a time series graph, a microscopic image, or the like) obtained in step 107 is displayed”; Figs. 12-20, 22: para 88: “Specifically, the information of the graph of FIG. 12 is added and displayed as the number of times of measurement increases, the determination result of FIG. 13 is added, and the result of FIG. 14 is also added and displayed”; para 101: “the influence determination
information that shows influence given by the antimicrobial agent to the bacteria or fungi is generated with respect to the plural types of antimicrobial agents and the plural types of concentrations, and the influence determination information is displayed in a time series.”).

As per claim 4, Uematsu teaches the examination method according to claim 1, wherein in the obtaining information indicating a difference in the efficacy, a degree of the efficacy based on the drug type is obtained by extracting the image data subset from among the obtained image data set of the plurality of (Uematsu: See arguments and citations offered in rejecting claim 1 above; also see; para 81: “FIG. 7 is a view illustrating a concept of processing of comparing the obtained images (for example, images of FIGS. 4 to 6) with images accumulated in the database. In the antimicrobial susceptibility testing, culture is performed under the conditions in which the antimicrobial agents varied in type and concentration are applied to the bacteria which are the testing target, and the MIC is determined by testing whether or not the bacteria can proliferate. Here, the database stores the images of the bacteria in a case where culture is performed with particular types and concentrations of the antimicrobial agent for each species of the bacteria… Therefore, the MIC can be determined by performing comparison of the image which is similar to an image of the examination target obtained from a plurality of images stored in the database under the conditions of types and concentrations of the antimicrobial agent. In addition, regarding a certain antimicrobial
agent, since the image in the database and the image of the examination target are compared in various concentrations, the MIC can be accurately performed”; para 82: “performing the MIC determination by comparing the feature values with each other”).

As per claim 5, Uematsu teaches the examination method according to claim 1, wherein in the obtaining information indicating a difference in the efficacy, a relationship between a difference in the drug concentration and a degree of the efficacy is obtained by extracting the image data subset from among the obtained image data set of the plurality of samples, the image data subset being for samples different from each other in the drug concentration, and comparing one image with another among the image data subset (Uematsu: See arguments and citations offered in rejecting claim 4 above).

(Uematsu: See arguments and citations offered in rejecting claim 1 above: also see abstract, paras 2, 13, 46, 55, 61, 75, 102, 103: well(s)).

As per claim 11, Uematsu teaches an examination system including a processor having a program for examining efficacy of a drug against bacteria based on an image data set installed thereon, the image data set being obtained by capturing an image of each of a plurality of samples, each of the plurality of samples being obtained by bringing a drug into contact with the bacteria, the plurality of samples being different from each other in at least one condition of a drug type, a drug concentration and exposure time of the bacteria to the drug (Uematsu: Fig. 3A: primarily s101-s105; Figs. 1, 2, 3B), the program causing the processor to perform the functions of: 
determining a minimum inhibitory concentration of the drug against the bacteria (Uematsu: Fig. 3A: s107, s109, s110, s113); 
obtaining information indicating a difference in the efficacy of the drug due to being different in the at least one condition of the drug type, the drug concentration and the exposure time of the bacteria to the drug (Uematsu: Fig. 3A: primarily s101-s111; Fig 3B: S1072: “MINIMUM INHIBITORY CONCENTRATION WHICH BECOMES INTERRUPTION OF PROLIFERATION DETERMINE MIC” and s1073: “DETERMINE S/1/R WITH RESPECT TO CERTAIN DRUG OF BACTERIA OF EXAMINATION TARGET WITH REFERENCE TO BREAK POINT OF DB”; para 13: “plural types of antimicrobial agents and plural types of concentrations”); and 
outputting an examination result list that shows the minimum inhibitory concentration and the information indicating the difference in the efficacy (Uematsu: Fig. 3A: s111: “DISPLAY DETERMINATION RESULT OF MIC”; abstract: “From the graph, it is determined whether or not the bacteria proliferate for each measurement, the determination results are displayed on the screen, and accordingly, the result of the antimicrobial susceptibility is provided every time when the measurement is performed (FIG. 12)”; para 65: “The processor displays the determination result of the MIC or the like at this point of time. Specifically, the determination result (S/I/R determination, MIC determination, a time series graph, a microscopic image, or the like) obtained in step 107 is displayed”; Figs. 12-20, 22: para 88: “Specifically, the information of the graph of FIG. 12 is added and displayed as the number of times of measurement increases, the determination result of FIG. 13 is added, and the result of FIG. 14 is also added and displayed”; para 101: “the influence determination
information that shows influence given by the antimicrobial agent to the bacteria or fungi is generated with respect to the plural types of antimicrobial agents and the plural types of concentrations, and the influence determination information is displayed in a time series.”).

As per claim 12, Uematsu teaches the examination system according to claim 11, wherein a destination of the examination result list includes at least one of a printer, a display device, a processor different from the processor, and a storage device communicably connected to the processor (Uematsu: See arguments and citations offered in rejecting claim 11 above).

As per claim 13, Uematsu teaches the examination system according to claim 12, further comprising an image capturing device that captures an image of each of the plurality of samples, the plurality of samples being different from each other in the at least one condition of the drug type, the drug concentration and the exposure time of the bacteria to the drug, to thereby obtain image data, wherein the function of determining a minimum inhibitory concentration includes the function of determining (Uematsu: See arguments and citations offered in rejecting claim 11 above).

As per claim 14, Uematsu teaches the examination system according to claim 12, wherein the function of obtaining information indicating a difference in the efficacy includes the function of obtaining the information indicating the difference in the efficacy (Uematsu: See arguments and citations offered in rejecting claim 11 above), by extracting an image data subset from among the obtained image data set of the plurality of samples, the image data subset being for samples including the drug determined as being effective (Uematsu: Fig. 3B s112 –> s113 or s105; para 67: “The processor determines whether or not the proliferation of the bacteria proceeds (whether or not the incubation is continuously performed) until the determination of the MIC can be finally confirmed. In a case where it is determined that the proliferation of the bacteria does not proceed (in a case of YES in step 112), the processor continues the incubation, and repeatedly performs the process from the image obtaining”; para 68: “In a case where it is determined that the proliferation of the bacteria proceeds (in a case of NO in step 112), the processing moves to step 113”), and comparing one image with another among the image data subset in accordance with a prescribed criterion (Uematsu: para 73: “The determination whether or not the proliferation is performed, is performed by comparing with the information obtained based on the images at different times in the same container”; Fig. 3A: primarily s107: Fig. 3B: primarily s1071).

As per claims 15 and 16, arguments made in rejecting claims 11 and 12 are analogous to arguments for rejecting claims 15 and 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180010084 (Uematsu) as applied to claim 1 above, and further in view of Official Notice.

As per claim 7, Uematsu teaches the examination method according to claim 1. Uematsu does not teach in the determining the efficacy of the drug, the efficacy of the drug against the bacteria is determined by inputting the image data of the plurality of samples different in the condition into a determination model trained by machine learning. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of learning to solve a particular problem from past experience – thereby requiring less customized machine instruction. The teachings of the prior art could have been incorporated into Uematsu in that a machine learning model could be trained to implement the invention.



As per claim 9, Uematsu in view of Official Notice teaches the examination method according to claim 7. Uematsu does not teach the determination model includes a convolutional neural network. Examiner provides Official Notice that these limitations were well known prior to filing.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.



Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662